Citation Nr: 0739665	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  06-21 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for status post lumbar 
fusion involving L4-S1, with satisfactory alignment and 
fusion.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

The veteran also initiated an appeal as to the claim of 
service connection for bilateral hearing loss, but he 
indicated in his June 2006 Substantive Appeal that he was 
limiting his appeal to the lumbosacral spine issue only.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the veteran's claims file and finds 
that his March 2005 VA spine examination is inadequate for 
purposes of his service connection claim.  His service 
medical records indicate treatment for low back pain and 
strain on multiple occasions, and he reported a history of 
recurrent back pain at discharge in September 1992.  In 
addressing the etiology of the veteran's current disorder, 
however, the VA examiner merely noted that "[t]here is no 
history of an acute episode of excruciating back pain and 
there is no evidence of a residual of lumbar strain at this 
time," notwithstanding the fact that in the preceding 
paragraph the examiner rendered a diagnosis of status post 
lumbar fusion involving L4-S1, with satisfactory alignment 
and fusion, and noted minor limitation of motion.  A more 
thorough examination that more clearly addresses the etiology 
questions raised by this case is thus "necessary" under 
38 U.S.C.A. § 5103A(d).

Also, it appears from the claims file that there are 
additional medical records that will need to be obtained, 
pursuant to 38 C.F.R. § 3.159(c)(1).  In June 2007, the 
veteran's representative notified VA that the veteran was 
"convalescing from recent back surgery."  Moreover, during 
his October 2007 Travel Board hearing, the veteran stated 
that Dr. Lawrence Curves, his surgeon, had made comments in 
support of his claim.  Efforts thus must be made to obtain 
all records corresponding to this recent treatment.  Id.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  Specifically, the veteran 
should be requested to provide 
information as to his recent spinal 
surgery and should be advised to present 
any relevant medical evidence from Dr. 
Lawrence Curves.

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the veteran should be afforded 
a VA spine examination, with an 
appropriate examiner, to determine the 
nature and etiology of his claimed status 
post lumbar fusion involving L4-S1, with 
satisfactory alignment and fusion.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the veteran's 
claimed disorder.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that this disorder is 
etiologically related to the veteran's 
period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the veteran's claim of 
service connection for status post lumbar 
fusion involving L4-S1, with satisfactory 
alignment and fusion, should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

